Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
     Intelligent Plug for Controlling an Air Conditioner System over a PLC network.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
a power line communication module -> (0035, 0037, 0049 e.g. generally described as a module providing PLC )
a display module -> (0036-37 e.g. generally described as a module providing a display function)
a key-press module -> (0008, 0036-37 e.g. generally described as a module providing input/output)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a key-press module” and “a power line communication module” and “display” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claim limitations which inherent the aforementioned limitations are rejected.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “normal” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
  Applicant’s published specification recites “normal communication” in paragraphs 0050, 0044, 0041, 0039, and 0014.  The specification does not provide a standard of measurement or normal communication in the context of air conditioner systems utilizing a PLC network.  Normal may imply absence of failure, packet loss, noise, and other disruptions.  Normal may be subjective because what one considers normal could be different based on context.   For purposes of examination, normal communication is interpreted as an established communication between at least two devices such as linking two devices. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (PG/PUB 2016/0156227).


As per claim 1, Nagashima et al. teaches a controller (Figure 2-36) of an air-conditioning unit the air-conditioning unit (Figure 2-28, 0035) using a Power line Communication (PLC) to communicate, the air-conditioning unit comprising a plurality of air-conditioner indoor units and a plurality of air-conditioner outdoor units, an operation of the air-conditioning unit being controlled by the controller (MPEP 2111.02 Effect of Preamble e.g. as interpreted, the “air conditioner unit comprising a plurality….is not accorded patentable weight because this structural combination is not necessary to “life and meaning to the preamble’s statement of purpose.”) and the controller comprising:
a plug component (Figure 2-30, 0033) configured to be plugged into a socket (Figure 2-30) in a preset PLC communication network (Figure 2-38 e.g. “PLC model” communicatively coupled to PLC network, see Figure 1, 0035)
a controller body component, connected to the plug component and configured to receive a communication signal of a target device and transmit the communication signal to a device matching the target device; wherein the target device comprises one of an air-conditioner indoor unit and an air-conditioner outdoor unit (0035-36) e.g. see controller of the appliance and receiving a control signal directed to the appliance

As per claim 2, Nagashima et al. teaches the controller according to claim 1, wherein the controller body component comprises:
a power line communication module, configured to receive the communication signal of the target device through a power line (Figure 2-38)
a processor module, connected to the power line communication module and configured to analyze the communication signal to obtain an analysis result, wherein the processor module is further configured to transmit a target control instruction to a target indoor unit or a target outdoor unit through the power line communication module, the target control instruction is configured to control an operation of the target indoor unit or the target outdoor unit (Figure 2-38, 36, 28, 0035-36)

As per claim 4, Nagashima teaches the controller according to claim 1, wherein the plug component comprises at least one of:
a two-pin plug component and a three-pin plug component (0033, 0038 e.g. see plug insertion into socket, Figure 2)

As per claim 5, Nagashima teaches the controller according to claim 1, wherein the plug component is moved to a target position, and the plug component is fixed by a limit module (0038, Figure 2)

As per claim 6, Nagashima teaches the controller according to claim 1, wherein the controller comprises a:
      wired remote controller (Figure 2-10), the wired remote controller is configured to acquire, through the PLC communication network, communication information transmitted by an air-conditioner indoor unit or an air-conditioner outdoor unit (Figure 2, 0030-32 e.g. see receiving sensor data from appliance by the overall controller for regulating operation of the appliance);
the wired remote controller is further configured to transmit a preset control instruction to a target indoor unit or a target outdoor unit, the control instruction is configured to control an operation of the target indoor unit or the target outdoor unit (Figure 2, 0031-33, 0037 e.g. see remotely controlling power to the appliance)

As per claim 7, Nagashima teaches the controller according to claim 6, wherein the controller further comprises a centralized controller and a gateway (Figure 2 -see element 28 with controller communicatively coupled to overall controller via a gateway comprising element 42/52)
the centralized controller is configured to centrally control (i) the plurality of air-conditioner outdoor units and the plurality of air-conditioner indoor units, or (ii) the plurality of air-conditioner outdoor units or (iii) the plurality of air-conditioner indoor units to perform a target action according to a control instruction after receiving the control instruction (0031-38) and
the gateway is configured to connect a preset external device to the PLC communication network to control the air-conditioner outdoor units or the air-conditioner indoor units (Figure 2, see element 42/52 acting as a bridge between element 4 and 28/50)


As per claim 10, Nagashoma teaches an air-conditioner, comprising a controller of an air-conditioning unit, the air-conditioning unit using a Power line Communication (PLC) to communicate, the air-conditioning unit comprising a plurality of air-conditioner indoor units and a plurality of air-conditioner outdoor units, an operation of the air-conditioning unit being controlled by the controller, and the controller comprising: supra claim 1
a plug component, configured to be plugged into a socket in a preset PLC communication network; supra claim 1
a controller body component, connected to the plug component and configured to receive a communication signal of a target device and transmit the communication signal to a device matching the target device; wherein the target device comprises one of an air-conditioner indoor unit and an air-conditioner outdoor unit, supra claim 1

As per claim 11, Nagashima teaches the air-conditioner according to claim 10, wherein the controller body component comprises:
a power line communication module, configured to receive the communication signal of the target device through a power line; supra claim 2
a processor module, connected to the power line communication module and configured to analyze the communication signal to obtain an analysis result, wherein the processor module is further configured to transmit a target control instruction to a target indoor unit or a target outdoor unit through the power line communication module, the target control instruction is configured to control an operation of the target indoor unit or the target outdoor unit, supra claim 2

As per claim 13, Nagashima teaches the air-conditioner according to claim 10, wherein the plug component comprises at least one of:
a two-pin plug component and a three-pin plug component, supra claim 4

As per claim 14, Nagashima teaches he air-conditioner according to claim 10, wherein the plug component is moved to a target position, and the plug component is fixed by a limit module, supra claim 5

As per claim 15, Nagashima teaches the air-conditioner according to claim 10, wherein the controller comprises a wired remote controller, the wired remote controller is configured to acquire, through the PLC communication network, communication information transmitted by an air-conditioner indoor unit or an air-conditioner outdoor unit; the wired remote controller is further configured to transmit a preset control instruction to a target indoor unit or a target outdoor unit, the control instruction is configured to control an operation of the target indoor unit or the target outdoor unit, supra claim 6

As per claim 16, Nagashima teaches the air-conditioner according to claim 15, wherein the controller further comprises a centralized controller and a gateway, supra claim 7
the centralized controller is configured to centrally control (i) the plurality of air-conditioner outdoor units and the plurality of air-conditioner indoor units, or (ii) the plurality of air-conditioner outdoor units or (iii) the plurality of air-conditioner indoor units to perform a target action according to a control instruction after receiving the control instruction; supra claim 7
the gateway is configured to connect a preset external device to the PLC communication network to control the air-conditioner outdoor units or the air-conditioner indoor units, supra claim 7




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (PG/PUB 20160156227) in view over SONG (PG/PUB 20150051739).


As per claim 3, Nagashima et al. teaches the controller according to claim 2, wherein the controller body component (Figure 2-36) further comprises; however, Nagashima does not teach the display and key-press module as described below.  SONG teaches the display and key-press limitations as described below:
a display module configured to display operation information and state information of the air-conditioning unit (SONG, 0047, 0057, 0060, Figures 5A-5B, Figures 9A-9D e.g. see display based user interface providing key-press buttons for configuring and operating multiple air conditioner units)  
a key-press module configured to receive key-press operation information (SONG, 0047, 0057, 0060, Figures 5A-5B, Figures 9A-9D e.g. see display based user interface providing key-press buttons for configuring and operating multiple air conditioner units)

Accordingly, one of ordinary skill in the art adapting the processing module/controller of Nagashima to integrate the display and key-press module functions of SONG would achieve an expected and predictable result of enabling operator control and configuration of at least one air conditioner unit.  One of ordinary skill in the art would be motivated to apply SONG to integrally manage multiple air conditioners via single interface, as described, 0008.

As per claim 12, Nagashima teaches the air-conditioner according to claim 11, wherein the controller body component further comprises; however, Nagashima does not teach the display and key-press module as described below.  SONG teaches the display and key-press limitations as described below:

a display module configured to display operation information and state information of the air-conditioning unit; (SONG, 0047, 0057, 0060, Figures 5A-5B, Figures 9A-9D e.g. see display based user interface providing key-press buttons for configuring and operating multiple air conditioner units)  
a key-press module configured to receive key-press operation information SONG, 0047, 0057, 0060, Figures 5A-5B, Figures 9A-9D e.g. see display based user interface providing key-press buttons for configuring and operating multiple air conditioner units)

Accordingly, one of ordinary skill in the art adapting the processing module/controller of Nagashima to integrate the display and key-press module functions of SONG would achieve an expected and predictable result of enabling operator control and configuration of at least one air conditioner unit.  One of ordinary skill in the art would be motivated to apply SONG to integrally manage multiple air conditioners via single interface, as described, 0008.


As per claim 19, Nagashima teaches the controller according to claim 3, wherein processor module is connected to the display module and is further configured to control the display module to display a content to be displayed; supra claim 3 analysis
the processor is connected to the key-press module and is further configured to receive and process key-press operation information transmitted by the key-press module and perform a corresponding action according to the key-press operation information, supra claim 3 analysis

As per claim 20, Nagashima teaches the controller according to claim 19, wherein the key-press operation information transmitted by the key-press module is a control instruction which is configured to control an operation of the air-conditioner indoor unit or the air-conditioner outdoor unit, supra claim 19 analysis

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (PG/PUB 20160156227).

As per claim 8, Nagashima teaches the controller according to claim 1, wherein the plurality of air-conditioner outdoor units comprise:
a central outdoor unit (Figure 2-36 e.g. see controller based appliance with PLC); however, Nagashima does not expressly teach the configured to provide the address limitations as described below;  however, Nagashima teaches another controller is configured to provide a network address limitation as described below.
      configured to provide a network Internet Protocol (IP) address for each network device in the PLC communication network, the network IP address being configured to identify each network device (Figure 4-6 e.g. see allocation and assignment of IP addresses to multiple network devices including air conditioners and sockets, see the application of air conditioners and the requirement of IP address assignment, 0035-37) 
    wherein the central outdoor unit forwards communication data to a target communication device after receiving the communication data transmitted by an air-conditioner indoor unit or an air-conditioner outdoor unit (0031-37, see appliance communicating air conditioner state data through element 38 to element 42 to element 4.  The central outdoor unit is represented as element 36 for obtaining air conditioner state data, and based upon IP address assignment, is enabled to forward communication data to target network devices)
      Accordingly, one of ordinary skill in the art adapting the central outdoor unit controller, namely element 36, of Nagashima to integrate the pertinent functions of IP address assignment to each network device, identifying each network device, and providing state data to target network devices including the “overall controller” would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated distribute control functions to provide fault tolerance and distributed control, see 5796936, 5801940, 2007002184720020183869, MPEP 2141, C. Resolving the Level of Ordinary Skill in the Art (e.g. see referenced prior art as providing evidentiary support of distributed control and fault tolerance in light of the motivation to combine.  Likewise, see also MPEP 2144.04 for re-arrangement and integration of part motivational support for distributing functions)
  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (PG/PUB 20160156227) in view over CHA et al. (PG/PUB 2008/0188989).

As per claim 9, Nagashima teaches the controller according to claim 1 but does not expressly teach establishing communication with the outdoor unit limitation and the controller performing the communication establishment limitations as described below; however, Nagashima teaches the communication establishment limitations and CHA teaches communicating with an outdoor air conditioner limitations as described below.
     wherein the controller establishes a communication connection between an air-conditioner indoor unit and an air-conditioner outdoor unit connected to a socket in the PLC communication network after being plugged into the socket (see CHA as teaching establishing communication between an indoor and outdoor air conditioner unit, Figure 1, 0024, see also Nagashima Figure 4- S2-S28 e.g. see establishing communication with each socket connected to an air conditioner, 0035-36),  to complete communication networking of the socket (Figures 4-6 e.g. see establishing socket communication before allocating IP addresses for communication), after the communication networking is completed, the controller is transferred to a next socket connected to the PLC communication network to maintain normal communication between the air-conditioner indoor unit and the air-conditioner outdoor unit under the PLC communication network (Figures 4-6 e.g. see iteratively checking next socket address and iteratively assigning air conditioner IP addresses as reading on “transferred to next socket,” see also manual assignment of addresses per socket as a sequential process that reads on “transferred to next socket”)
   Accordingly, one of ordinary skill in the art adapting the controller of Nagashima (Figure 2-36) to integrate the pertinent functions of establishing communication of Nagashima (Figures 4-6) and utilizing an outdoor conditioner in combination with an indoor air conditioner of CHA, would achieve an expected and predictable result via combining said elements using known methods.  First, one of ordinary skill in the art would be motivated to apply CHA to enable remote management, as described, 0013-14.  Second, one of ordinary skill in the art would be motivated distribute control functions to provide fault tolerance and distributed control, see 5796936, 5801940, 2007002184720020183869, MPEP 2141, C. Resolving the Level of Ordinary Skill in the Art (e.g. see referenced prior art as providing evidentiary support of distributed control and fault tolerance in light of the motivation to combine.  Likewise, see also MPEP 2144.04 for re-arrangement and integration of part motivational support for distributing functions)


As per claim 18, Nagashima teaches the air-conditioner according to claim 10, wherein the controller establishes a communication connection between an air-conditioner indoor unit and an air-conditioner outdoor unit connected to a socket in the PLC communication network after being plugged into the socket, to complete communication networking of the socket; after the communication networking is completed, the controller is transferred to a next socket connected to the PLC communication network to maintain normal communication between the air-conditioner indoor unit and the air-conditioner outdoor unit under the PLC communication network, supra claim 9

Claim 18 is rejected under the same prior art and rationale to combine as claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  
***20090263999 – see plug based controller for interfacing with remote controller and outlet
20120128081 – see plug based appliance controller with PLC
9935784 – see network air conditioner systems with indoor/outdoor units
20080186160 – see inter-connected air conditioners with gateway controller 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117